Grosse, J.
(dissenting) —I must part company with the majority over its interpretation of the phrase “subject to motor vehicle registration.” I see no ambiguity in this phrase whatsoever. It means that under the law the vehicle can and must be registered if it is to be used in the jurisdiction. In the context of legal drafting, the phrase “subject to” is used to mean that a thing or subject matter is governed by or predicated on some other thing or subject *447matter, usually a law, rule, or provision. And, while a leading legal lexicographer considers it a redundancy and its use an example of poor draftsmanship that does not mean it is ambiguous.2 Moreover, in the context of this insurance policy it is clear that the phrase is intended to refer to motor vehicles of a class and kind that must be registered. This motor home was such a vehicle.
That the owners chose not to register it is of little moment in the context of this case. What is clear is that Farmers Insurance Company did not intend to extend homeowners coverage to motor vehicles of any kind unless, and only unless, the specific exceptions applied. Coverage extends only to those vehicles not of the class and kind that can be registered, and only if they are used on the insured location. In the State of Washington the best example might be that of farm vehicles. They are not subject to motor vehicle registration. If they are used only on the insured location they would appear to be covered. This is a perfectly rational limitation on exposure by the underwriters. The range of possible activities is limited, as is the scope of the population put at risk by that operation. As the facts of this case illustrate, there is a greater risk with regard to motor vehicles subject to registration. They are of the kind that can be and normally are used on the public highways. Frequently they are used even if not registered. And their use entails greater risk given their nature.
From my perspective the above analysis would end this case. There is no need to discuss potential problems with the second part of the exception limiting coverage to vehicles used only on the insured location. However, I will note my agreement with the majority that at the very least this means use during the policy period. However, I might go even further and not allow this restriction to bar incidental use off the insured premises in case of an emergency putting the property at issue at risk, such as a flood, or a use necessary to the principal use such as operating the *448farm tractor on a neighbor’s land for purposes of accessing the insured premises. But that is not this case.
I would affirm.

 Bryan A. Garner, A Dictionary of Modern Legal Usage 840 (2d ed. 1995).